Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2022

                                      No. 04-22-00374-CV

          IN THE INTEREST OF C.E.R., T.J.S., M.I.S., AND J.L.L. JR., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00131
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. Appellant’s brief was originally due on August 10, 2022. On August 14, 2022,
appellant filed a motion requesting a twenty-day extension of time. After consideration, we
GRANT the motion and ORDER appellant to file her brief by August 30, 2022. Appellant is
advised that further extensions of time will be disfavored.

       It is so ORDERED on August 15, 2022.

                                                             PER CURIAM

       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT